Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s amendment filed on 4/20/2021 has been entered. Applicant did not amended any claims. Currently claims 11 and 21-37 are pending in this application.

 Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. 
With regards to 35 U.S.C. 112(a) rejection of claims, applicant argued:

    PNG
    media_image1.png
    272
    507
    media_image1.png
    Greyscale

	In reply, examiner would like to point out that Fig. 5 and Paragraphs 0060, 0064-0066 and 0071 at best discloses creating, by the streaming device, the second modified in response to receiving the request, transmitting the second modified portion of the media program. Examiner was unable to find any recitation of “In a non-limiting example, a client device sends a trick play streaming request to a streaming device in order to commence a trick play mode. The streaming device then generates and sends a second portion of media program that is adapted for the trick play mode” as argued by the applicant in Fig. 5 and Paragraphs 0060, 0064-0066 and 0071. 
There is no support for streaming device creating a second modified portion of the media program in response to receiving the client request for the second modified portion of the media program as required by claims 11, 26 and 32. Examiner would like to point out that specification at least at paragraphs 0033, 0055 and 0060 describes the process of streaming device generating a second portion:
 Paragraph 0033: As illustrated in FIG. 3, the streaming device (102) may receive a first stream (e.g., 300-1 of FIG. 3) of a media program from the multimedia device (108-1) using a streaming protocol and/or data format of a first type, generate a second stream (e.g., 300-2 of FIG. 3) of the media program based on content data received in the first stream (300-1), and send the second stream (300-2) of the media program to the client device (106-1) using a streaming protocol and/or data format of a second type. 
Paragraph 0055: The portion of the media program buffered on the streaming device (102) may already be transcoded into the second coding format, or may be still 
Paragraph 0060: After the first content of the media program is received by the streaming device (102), the streaming device (102), or a streaming adaptation module (114) therein, may be configured to perform one or more operations to transform or adapt the first content streamed from the multimedia device (108-1) into second content in a second stream (e.g., 300-2 of FIG. 3) from the streaming device (102) to the client device (106- 1). 
As a result, it is clear that specification does not provide support form “receiving, from the client device, a request for a second modified portion of the media program; in response to receiving the request, creating, by the streaming device, the second modified portion of the media program by adapting the second portion of the second media program for a second playing mode of the client device with one or more second adaptation operations specific to the second playing mode”. 

With regards to 35 U.S.C. 103, applicant argues that:

    PNG
    media_image2.png
    155
    507
    media_image2.png
    Greyscale


information about at least one piece of trick play data corresponding to play speeds other than 2x, which virtually exists in the server, and the receiving the at least one piece of trick play data from the server may include receiving, from the server, the at least one piece of trick play data corresponding to play speeds other than 2x, which is extracted at the server from the trick play data corresponding to a 2x trick play speed in response to the request of the client based on the MPD file”. As a result, it is clear that trick data for play speeds other than 2x is generated (extracted) in response to the request of the client based on the MPD. Therefore, Kwon clearly discloses creating a second modified portion in response to receiving the user request and retrieving, by the streaming device, a tag for the second playing mode, wherein the tag comprises an indication of the second playing mode which is different from the first playing mode and transmitting, by the streaming device, the tag to the second client device while sending a first media program to the client device. As a result, the arguments are not persuasive and the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 21-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant amended claims 11, 26 and 32 to recite, “receiving, from the client device, a request for a second modified portion of the media program; in response to receiving the request, creating, by the streaming device, the second modified portion of the media program by adapting the second portion of the second media program for a second playing mode of the client device with one or more second adaptation operations specific to the second playing mode”.
Please note that specification provides support for both “receiving, from the client device, a request for a second modified portion of the media program” and “creating, by the streaming device, the second modified portion of the media program by adapting the second portion of the second media program for a second playing mode of the client device with one or more second adaptation operations specific to the second playing in response to receiving the request. 
Applicant pointed to Paragraphs 0043 and 0048 for the support. Paragraphs 0043 and 0048 recites:
0043: In some embodiments, the streaming device (102) may delegate one or more operations related to transcoding to the multimedia device (108-1) or the client device (106-1). In an example, the streaming device (102) may request the multimedia device (108-1) to transcode content of a media program from the first coding format to the second coding format at the multimedia device (108-1) and then stream the transcoded content of the media program already in the second coding format to the streaming device (102). In another example, the streaming device (102) may stream the streamed content of a media program in the first coding format, as received from the multimedia device (108-1), to the client device (106-1). The client device (106-1) may be configured to make use of the streamed content in the first coding format or to transcode the streamed content into the second coding format.
0048: In some embodiments, a client-centric streaming model may be used, in which a multimedia device (e.g., 108-1) may serve content of media programs to a client device (e.g., 106-1) through a streaming device (e.g., 102) under direction of the client device (106-1), for example, after the streaming, multimedia and client devices (e.g., 102, 106-1, and 108-1) have discovered the presence of their respective other devices. Subsequently, requests and responses may be exchanged between two or more of the client device (106-1), the streaming device (102), or the multimedia device (108-1). In some embodiments, other devices such as other multimedia devices (e.g., 108-2 through 108-N) and other client devices (e.g., 106-2 through 106-M), if any, may also be involved in operations as described herein in similar or dissimilar manners. Some of the requests and responses may be generated based on user commands, or may specify user commands.
Paragraph 0043 at best discloses the transcoding could be done at the multimedia device or at the client device from the first coding format to the second coding format and Paragraph 0048 at best discloses requests and responses may be exchanged between client devices, streaming device and multimedia device. There is no support for streaming device creating a second modified portion of the media program in response to receiving the client request for the second modified portion of the media program as required by claims 11, 26 and 32. Examiner would like to point out that specification at least at paragraphs 0033, 0055 and 0060 describes the process of streaming device generating a second portion:
Paragraph 0033: As illustrated in FIG. 3, the streaming device (102) may receive a first stream (e.g., 300-1 of FIG. 3) of a media program from the multimedia device (108-1) using a streaming protocol and/or data format of a first type, generate a second stream (e.g., 300-2 of FIG. 3) of the media program based on content data received in the first stream (300-1), and send the second stream (300-2) of the media program to the client device (106-1) using a streaming protocol and/or data format of a second type. 
Paragraph 0055: The portion of the media program buffered on the streaming device (102) may already be transcoded into the second coding format, or may be still 
Paragraph 0060: After the first content of the media program is received by the streaming device (102), the streaming device (102), or a streaming adaptation module (114) therein, may be configured to perform one or more operations to transform or adapt the first content streamed from the multimedia device (108-1) into second content in a second stream (e.g., 300-2 of FIG. 3) from the streaming device (102) to the client device (106- 1). 
As a result, it is clear that specification does not provide support form “receiving, from the client device, a request for a second modified portion of the media program; in response to receiving the request, creating, by the streaming device, the second modified portion of the media program by adapting the second portion of the second media program for a second playing mode of the client device with one or more second adaptation operations specific to the second playing mode”. Specification in paragraph 0048 at best discloses “[S]some of the requests and responses may be generated based on user commands, or may specify user commands” which does not satisfy the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 21-22, 24-28, 30-34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst (US 2012/0210216 A1), hereinafter, “Hurst” in view of KWON et al. (US 2011/0116772 A1), hereinafter, “Kwon”. 
Regarding Claims 11, 26 and 32, Hurst discloses a method, corresponding system and non-transitory computer readable storage media storing instructions, wherein the system comprises:
input/output circuitry (See, Fig. 2, various input/outputs of Encoded 220 and CDN 240); and 
control circuitry (See, Fig. 2, possessors of Encoded 220 and CDN 240) configured to: 
receive, by a streaming device, using the input/output circuitry (See, Fig. 2, Numerals 220 and 240, encoder and CDN), a first portion of a media program from a multimedia device (See, Fig. 2, Numerals 205 and 206 and Paragraph 0030); 
create, by the streaming device, a first modified portion of the media program by adapting the first portion of the media program for a first playing mode of a client device (See, Fig. 2, Numeral 204)  with one or more first adaptation operations specific to the 
send, by the streaming device, the first modified portion of the media program to the client device (See, Paragraph 0017, “In the example of FIG. 1, the object 132 having a higher frame rate could be used to present the content during regular playback” and Paragraph 0027, “a media server 210 that sequentially provides the various particular objects from various sets 232-236 to client devices 204 via network 245, as desired”); 
receive, by the streaming device, a second portion of the media program from the multimedia device (See, Paragraph 0030, “In the embodiment depicted in FIG. 2, the media source 205 may be a publisher server, a publisher content repository, a creator or distributor of media content, and/or any other source of audio, video or multimedia content as desired. For example, if the media content 206 to be streamed is a broadcast of a television program, the source 205 may be a server affiliated with a television or cable network channel such as the ABC.RTM. channel, or the MTV.RTM. channel. The publisher may transfer the media content 206 over the Internet or another network to the encoder 220, which is appropriately configured to receive and process the media content 206 to create any number of encoded streams 232, 234”); 
receiving, from the client device, a request for a second modified portion of the media program (See, Paragraph 0052, “If the viewer wishes to change the playback rate (function 308), for example, then media objects 132, 134 encoded at a more 

while sending, by the streaming device, the first modified portion of the media program to the client device:



	Hurst does not explicitly disclose creating a second modified portion in response to receiving the user request and retrieving, by the streaming device, a tag for the second playing mode, wherein the tag comprises an indication of the second playing mode which is different from the first playing mode and transmitting, by the streaming device, the tag to the second client device while sending a first media program to the client device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create, in the system of Hurst, a second modified portion in response to receiving a user request and retrieving, by the streaming device, a tag for the second playing mode, wherein the tag comprises an indication of the second playing mode which is different from the first playing mode and transmitting, by the streaming device, the tag to the second client device while sending a first media program to the client device as taught by Kwon because a memory space may be saved and the trick play service may be provided at various trick play speeds by providing a trick play service by using a frame range query and a method of providing a trick play service by using virtual streams, since the server retains only trick play data corresponding to a 2x trick play speed (See, Kwon, Paragraph 0086).
Regarding Claims 21, 27 and 33, the rejection of claims 11, 26 and 32 is incorporated and the combination of Hurst and Kwon further discloses wherein the first playing mode and the second playing mode represent two different operational modes among a plurality of different operational modes, and wherein the plurality of different operational modes comprises two or more of one or more normal playing modes, one or 
Regarding Claims 22, 28 and 34, the rejection of claims 11, 26 and 32 is incorporated and the combination of Hurst and Kwon further discloses wherein the control circuitry is further configured to transcode the first portion from a first format into a second different format, wherein the second format is configured to be decoded by the client device (See, Hurst, paragraph 0008).
Regarding Claims 24, 30 and 36, the rejection of claims 11, 26 and 32 is incorporated and the combination of Hurst and Kwon further discloses wherein the first playing mode is specified by a user command from a user of the client device while the first media program is being streamed to the client device (See, Hurst, Paragraph 0019, user controlling various playing mode, i.e. changing normal to trick play and vice versa).
Regarding Claims 25, 31 and 37, the rejection of claims 11, 26 and 32 is incorporated and the combination of Hurst and Kwon further discloses wherein the control circuitry is further configured to maintain, by the streaming device, a media data buffer for video frames in a time interval media program (See, Hurst, Fig. 2, Numerals 232, 243 and 236 and Paragraph 0009).

Claims 23, 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst in view of Kwon and further in view of Fransdonk (US 2005/0066353 A1), hereinafter, “Fransdonk”.
Regarding Claims 23, 29 and 35, the rejection of claims 11, 26 and 32 is incorporated and the combination of Hurst and Kwon does not explicitly disclose 
Fransdonk discloses determining whether a client device possesses digital rights for streaming a first media programs (See, Paragraph 0068).
Therefore, it would have been obvious at the time invention was made to a person of ordinary skill in the art to implement, in the system of Hurst and Kwon, digital rights restriction on the streaming service as taught by Fransdonk so that only authorized subscriber with proper rights are provided with streaming services (See, Fransdonk, Paragraph 0068).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435